ORDER
PER CURIAM.
Defendants appeal from the judgment of the trial court, in a jury-waived case, which denied them a prescriptive easement to two roadways and a fee by adverse possession to a strip of land running along a common boundary between defendants’ and plaintiffs’ acreage and which enjoined defendants from removing a fence that plaintiffs were erecting along the boundary line. No jurisprudential purpose would be served by a written opinion. The judgment of the trial court is affirmed pursuant to Rule 84.16(b).